Citation Nr: 0531722	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-21 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1942 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Upon review of the claims file, the Board has determined that 
additional development is required in order to fulfill VA's 
obligations under the VCAA.  Specifically, it is noted that a 
February 2002 Memorandum written by a VA Adjudication Officer 
and addressed to the VA Medical Center in Indianapolis, 
Indiana, requested a statement of opinion from the Chief 
Medical Administration Service as to whether the veteran's 
claimed left knee disability resulted from carelessness, 
accident, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA.  
The claims folder does not contain any response to such 
request, nor is there any communication explaining the 
absence of such opinion.  Because the requested opinion is 
central to the matter on appeal, the Board feels that it 
should be procured as intended by the RO.  

The Board also observes that the notice letters of record, 
dated in February 2002 and October 2003, provide the criteria 
applicable to service connection claims.  However, the law 
with respect to compensation under 38 U.S.C.A. § 1151 is not 
discussed.  Therefore, it is determined that additional 
notice should be afforded in order to fulfill VA's 
obligations under the VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  Issue a VCAA notice letter specific 
to the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, 
which satisfies all VCAA notice 
obligations in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Contact the Chief Medical 
Administrative Service at the VA Medical 
Center in Indianapolis, Indiana, and 
again request an opinion as to whether 
the veteran's claimed left knee 
disability resulted from carelessness, 
accident, negligence, lack of proper 
skill, error in judgment, or similar 
instances of fault on the part of VA.  
Such opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  Moreover, in 
rendering such opinion, the examiner is 
asked to consider whether the proximate 
cause of the veteran's disability was the 
veteran's willful misconduct or failure 
to follow instructions.  If so, specific 
examples should be furnished to support 
that conclusion.   

The claims folder must be reviewed in 
conjunction with this request, and the 
opinion itself should state that such 
review occurred.  

3.  Upon completion of the above actions, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


